Title: From David Cobb to Coggeshall Olney, 22 June 1782
From: Cobb, David
To: Olney, Coggeshall


                  
                     Dr Sir
                     H. Quarters June 22d
                     1782
                  
                  The Commander in Chief has no other objection to your proposals
                     for reinlisting the Recruits, than your offering a bounty before you have the
                     permission of the State to do it; but when you have obtained that permission—he has no objection to giving furloughs for one or two months next Winter; for
                     those you reinlist.
                  Those Recruits who have been furloughd from the Connecticut Line,
                     reinlisted without any bounty, if any in your Regt choose to reinlist on the
                     same terms, they will no doubt be indulged in the same manner—if any do
                     reinlist on these terms, you must be accountable, in some measure, for their
                     return. I am Sir &c.
                  
               